721 N.W.2d 184 (2006)
William BELL and Heather Bell, as Co-Guardians of Taylor Blasi, a minor child, Plaintiffs-Appellees,
v.
REN-PHARM, INC., d/b/a Mattawan Pharmacy, and Edward Nantais, Defendants-Appellants.
Docket No. 130557. COA No. 255977.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the application for leave to appeal the January 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.